Case 4:21-cv-00733 Document 1-10 Filed 09/22/21 Page 1 of 6 PageID #: 139
    Case 4:21-cv-00733 Document 1-10 Filed 09/22/21 Page 2 of 6 PageID #: 140


               COLLIN COLLEGE BOARD POLICY DGBA (LOCAL)
               HEARING OFFICER/RESOLUTION REVIEW PANEL

                        FINDINGS/RESOLUTION OF COMPLAINT
         Complainant:                            Suzanne Jones
         Respondent(s):                          Collin College, Neil Matkin, Toni Jenkins
         Date Complaint Filed:                   February 10, 2021
         Date of Hearing:                        March 30, 2021
         Witnesses/Support Person at             Lorena Rodriguez
         Hearing:
         Resolution Review Panel:                Brenda Carter, Alicia Huppe, Doug Willis
         HR Representative:                      Tonya Jacobson

Section A. Complaint Types Filed by Complainant and Findings of Hearing Officer or RRP:
 Instructions for Hearing Officer/ RRP: Each complaint type filed by Complainant is marked with an “X” in the
left hand column of the chart below.


 After a review of the complaint, Collin College policy and procedures, the testimony offered by Complainant and
 witnesses, and further investigation into this complaint, if any, the Hearing Officer/Resolution Review Panel makes
 the findings marked with an “X” in the right hand column of the chart below regarding each complaint type filed by
 Complainant. (Please note that the Hearing Officer/Resolution Review Panel may find that additional complaints
 types are substantiated even though Complainant may not have selected that complaint type, if the Hearing
 Officer/Resolution Review Panel believes the record and the evidence supports such finding).

 NOTE: If a complaint type is “Not Substantiated” in the chart below, relief may not be granted for that complaint
 type in the chart in Section B below.

                                                                                                         Not
                 Complaint Type(s) Filed by Complainant                           Substantiated
                                                                                                     Substantiated
        Complaints concerning an employee’s wages, hours, or
        conditions of work, including performance evaluations or
        reviews.
        Violations of Collin College Policy.
        Specific allegations of unlawful discrimination or harassment
        based on sex, race, color, religion, national origin, age, veteran’s
        status, disability, or any other legally-protected classification.
        Specific allegations of unlawful discrimination or retaliation
        based on the exercise of legally protected rights.
        Specific allegations of adverse personnel action based on the
        employee’s good faith report to an appropriate law enforcement
        authority of a violation of law by the College District or a
        College District employee, i.e., “whistleblower complaints.”
        Complaints arising from the termination of an at-will employee.
        Complaints arising from the termination or non-renewal of a
        contract employee.
        Any other complaint brought by an employee against another
        employee, supervisor, manager, student, vendor or the College
        District.




 DGBA (Local) RRP Response Template – S. Jones
     Case 4:21-cv-00733 Document 1-10 Filed 09/22/21 Page 3 of 6 PageID #: 141



                                        Section B. Relief Requested:
Instructions for Hearing Officer/ RRP: Complete this Section B only if you substantiated a finding of a complaint
type and marked “Substantiated” in the chart above. Otherwise, if a complaint type is “Not Substantiated” in the
chart above, relief may not be granted for that complaint type.




               List Specific Relief Requested by Complainant:                    Denied      Granted      Granted
                                                                                             In Part
 1       Reinstated to a three year contract
 2       Request to designate a neutral third party to investigate


                                    Section C. Summary of Complaint

Instructions for Hearing Officer/ RRP: -Write a summary of the complaint, including the facts/evidence
that support your findings, as noted in Section A above. You can add as much text as necessary to support
your findings and conclusions. This section will continue to expand as you type. Please organize your
summary in the order of the relevant complaint types on page one.

On February 10, 2021, Suzanne Jones filed a formal complaint appealing the decision to not recommend
her for a multi-year contract extension. A resolution review panel (RRP) met with Dr. Jones on
March 30, 2021, to discuss her concerns regarding her contract status. The RRP also met with Dr. Mary
Barnes-Tilley, Dr. Abe Johnson, and Dr. Toni Jenkins.

A summary of the complaints presented to the panel and the findings are as follows:

Violations of College Board Policy

In the material provided to the Resolution Review Panel, numerous Collin College Board
policies were listed, along with legal case precedence. Among those cited include:

     •     DGBA(LOCAL)
     •     DGBA(LEGAL)
     •     DGC(LOCAL)
     •     DGC(LEGAL)
     •     DGA(LEGAL)
     •     DMAB (LOCAL)

DGBA(LOCAL) – This is the college’s grievance policy. No violations of DGBA(LOCAL)
were substantiated by the complainant.

DGBA(LEGAL) - A college district shall take no action abridging the freedom of speech or the
right of the people to petition the board for redress of grievances. Upon review of the evidence
provided, it is the opinion of this panel that the preponderance standard was not met.

DGC(LOCAL) and DGC(LEGAL) -3. Faculty members are citizens, and, therefore, possess the
rights of citizens to speak freely outside the classroom on matters of public concern and to
participate in lawful political activities. These policies also include that “faculty members will
always make clear that the views they express are their own and will avoid creating the

DGBA (Local) RRP Response Template – S. Jones
   Case 4:21-cv-00733 Document 1-10 Filed 09/22/21 Page 4 of 6 PageID #: 142


impression that they speak or act on behalf of the College District or of their profession.” as well
as “...Faculty and support staff will strive for accuracy, exercise appropriate restraint, exhibit
tolerance for differing opinions, and indicate clearly that they are not an official spokesperson
for the College District.”

Dr. Jones alleged that her freedom of speech was challenged but did not present compelling
evidence specific to the restriction of her free speech. Details provided to the RRP
clearly indicate it was not Dr. Jones’ membership, affiliation, communication nor involvement
with Texas Faculty Association (TFA) nor the open letter to the City of Dallas (2017),
but the use of Collin College’s name associated with her affiliations that was an issue.

DGA(LEGAL) An individual may not be denied public employment, including employment by
the college district, because of the individual’s membership or non-membership in a labor
organization. In the evidence provided to the RRP and as previously stated, membership in the
TFA was supported, as noted in an email from Dean Garry Evans dated June 12, 2020,
congratulating Dr. Jones on her role with the TFA.

DMAB (LOCAL) requires that “Contracts for full-time faculty members will be renewed at the
end of the contract term provided sufficient funds are available and approved by the Board and
provided the District President or designee has not issued a notice of nonrenewal or
termination.” No violation of DMAB(LOCAL) was found. On January 28, 2021, Dr. Jones was
issued a notice of nonrenewal letter. The notification of non-renewal followed institutional
processes and policies.

Specific allegations of unlawful discrimination or retaliation based on the exercise of legally
protected rights. Complaints arising from the termination or non-renewal of a contract
employee. Any other complaint brought by an employee against another employee,
supervisor, manager, student, vendor or the College District.

In the documentation submitted to the RRP dated February 9, 2021, from Lubin & Enoch,
P.C. starting on page 4 of the legal argument section, the following allegations were presented:

    •   Collin College cannot non-renew a faculty member’s contract for an illegal reason.

        Response: Information presented to the RRP cited the misuse of the institution’s
        name (reference board policies DGC(LEGAL) and DGC(LOCAL)) not the content of the
        speech to support non-renewal of Dr. Jones contract.

    •   Collin College violated the United States and Texas Constitutions and its own policies by
        non-renewing Dr. Jones’s contract based on her association with TFA.

        Response: Both in writing and verbally confirmed by Dr. Toni Jenkins, the
        recommendation for non-renewal was not based on membership with the TFA.

    •   Collin College violated the United States and Texas Constitutions and its own policies by
        non-renewing Dr. Jones’s contract based on her speech relating to COVID-19.

        Response: Both in writing and verbally confirmed by Dr. Toni Jenkins, Dr. Jones’
        contract was non-renewed due to her promotion of external pressure on the college as
        well as challenging operational decisions. Dr. Jones is a member of the Faculty Council

DGBA (Local) RRP Response Template – S. Jones
   Case 4:21-cv-00733 Document 1-10 Filed 09/22/21 Page 5 of 6 PageID #: 143


        and had a greater opportunity to provide feedback related to campus operations during
        COVID-19 than faculty who are not members of Faculty Council.

Relief Requested:

Per the presentation given on March 30, 2021, the following relief was requested:
    1. In accordance with DGBA(LOCAL), pgs. 3 and 5, and the Notice of Hearing and
        Hearing Procedures, pg. 1, Dr. Jones requests that the RRP designate a neutral third party
        to investigate the matter further.

        Response: Per DGBA(LOCAL) a neutral third party can only be assigned by the chief
        human resources officer. It is not within the purview of the Resolution Review Panel to
        do so.

    2. Reinstate Dr. Jones to the three-year contract she had been approved for by her associate
        dean, dean, and provost.

        Response: Dr. Jones applied for a contract extension that was recommended by her
        associate dean, dean, and provost. The associate dean, dean, nor the provost can approve
        a contract extension. The recommendation for approval was declined at the Senior Vice-
        President level. The President concurred with the recommendation from the Senior Vice-
        President and did not approve the contract extension. There is not an approved three-year
        contract to reinstate. The Resolution Review Panel supports the decision to uphold the
        non-renewal of the contract extension. The request for relief is denied.




Note: All other complaints and/or requests for relief not specifically addressed herein are hereby denied.



          END OF HEARING OFFICER / RESOLUTION REVIEW PANEL SUMMARY


DGBA (Local) RRP Response Template – S. Jones
   Case 4:21-cv-00733 Document 1-10 Filed 09/22/21 Page 6 of 6 PageID #: 144


         Notice of Right to Appeal Hearing Officer/Resolution Review Panel
                                Findings/Resolution
Pursuant to DGBA (Local), if the complainant disagrees with the resolution of the Hearing
Officer/Resolution Review Panel, he/she may appeal the resolution to the appropriate vice president.

All permitted appeals must be filed in writing using the attached Appeal Form within ten (10) business
days of receipt of this resolution by submitting the attached completed and signed Appeal Form to the
Chief Human Resources Officer. The Chief Human Resources Officer will log the appeal and forward the
appeal and all supporting documents to the appropriate party for review. Please see DGBA (Local) for
further information regarding the appeal process.


Hearing Officer/Resolution Review Panel Signatures:
          Brenda Carter
______________________________________________        04.27.21
                                               Date: __________
                                                     04.27.2021
______________________________________________ Date: __________
                                                     04/27/2021
______________________________________________ Date: __________




DGBA (Local) RRP Response Template - S. Jones
